Citation Nr: 1614151	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-23 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972.  His awards and decorations include the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Board notes that the Veteran's claim for service connection for PTSD was previously considered and denied by the Agency of Original Jurisdiction (AOJ) in a February 2006 rating decision.  However, applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (defining new and material evidence).  38 C.F.R. § 3.156(c) (2015).  Therefore, new and material evidence is not needed to reopen a previously denied claim when relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  

In this case, the RO received a copy of an official service department record in August 2010.  This record consists of an October 1971 General Order that shows the Veteran was awarded the Purple Heart for his service in Vietnam, which is pertinent to his claim.  The Board also notes that the October 1971 General Order was in existence and not previously associated with the claims file at the time of the February 2006 rating decision.  Therefore, 38 C.F.R. § 3.156(c) applies, the February 2006 rating decision is not final, and the claim will be reconsidered on the merits.  

The Board also notes that the issue on appeal was characterized by the RO as entitlement to service connection for PTSD.  However, VA medical records indicate that the Veteran has also been diagnosed with depression and a depressive disorder not otherwise specified.  See August 2000 VA primary care note; September 2010 VA psychiatric assessment.  Therefore, the Board has recharacterized the issue more broadly to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6, 8 (2009).  

In his August 2013 substantive appeal, the Veteran requested a hearing before the Board.  He was scheduled for such a hearing in March 2016; however, he did not report for that proceeding.  The Veteran has not requested that the hearing be rescheduled, nor has he provided good cause.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  The Virtual VA file contains relevant VA medical records dated from May 2013 to August 2014 that were not reviewed by the RO in the July 2013 statement of the case (SOC).  The VBMS file contains an April 2012 corrected DD Form 214 that was also not reviewed by the RO prior to the issuance of the July 2013 SOC.  However, as discussed below, the AOJ will have the opportunity to review these records on remand.    

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to obtain an adequate VA examination and medical opinion.  The Veteran was afforded a VA examination in connection with his claim for service connection for PTSD in March 2012.  The examiner determined that the Veteran did not satisfy the diagnostic criteria for a diagnosis of PTSD.  However, the examiner did not address prior psychiatric diagnoses of record, including PTSD and depressive disorder.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (finding that a VA examination, which the Board relied on, was inadequate where the examiner did not indicate, positive or negative, whether a recently diagnosed psychological disorder had resolved itself or was incorrectly diagnosed).  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any psychiatric disorder that may be present.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In addition, the Board notes that additional evidence has been associated with the claims file since the most recent statement of the case (SOC) including VA medical records.  Although the Veteran's substantive appeal was filed after February 2, 2013, these records were obtained by VA rather than the Veteran.  Therefore, there is no automatic waiver of AOJ review.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any pertinent and outstanding VA medical records, to include any records from the Tucson VAMC dated from August 2014 to the present. 

2.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has depression, depressive disorder NOS, and PTSD.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each diagnosis identified other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the disorder manifested in or is otherwise related to the Veteran's military service.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any combat-related stressors or stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity or a combat-related stressor.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file. It should also be noted whether any notice that was sent was returned as undeliverable.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of additional evidence.    

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




